DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is in response to the Amendment/Remarks on 7/28/21.  Applicant’s arguments have been fully considered but were not found to be persuasive.

Response to Arguments
It is noted that in view of claims 1 and 2 being interpreted under 35 USC 112, 6th paragraph, the Applicant does not refute or respond to the interpretation for the scope of the claims.

“ Applicant notes that neither Meng nor Hu discuss anything related to a shuffle cost calculation, let alone a minimum shuffle cost calculation. Meng determines its scheduling by relying "on the random peeking scheduling to improve data locality by relaxing fairness constraints through a randomized algorithm." Meng paragraph 36. This is not a minimum shuffle cost calculation. Hu does not discuss this concept either.”

The Examiner interprets under the broadest reasonable interpretation of the claim term “minimum shuffle cost calculation” to be a calculation to minimize a total network cost of transferring intermediate data ([0025]; [0027]; [0036]).  This interpretation was stated in the office action but the Applicant has not addressed the Examiner’s interpretation.  Therefore, Applicant’s argument was not found to be persuasive.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,360,065 B2. Although the claims at issue are as shown in the table below, instant claim 1 contains all of the limitations in claim 1 of US 10,360,065 B2.
INSTANT APPLICATION
US 10,360,065 B2
1.  A system for scheduling reduce tasks, comprising: 
at least one processor, 
at least one memory component; 
at least one mapper configured to bucketize intermediate data associated with a node from a plurality of nodes into a plurality of buckets across each of the plurality of nodes; 
a scheduler configured to determine a node from the plurality of nodes to execute a reduce task for a particular one of the plurality of buckets based upon a minimum shuffle cost calculation, and to schedule the reduce task for the particular one of the plurality of buckets on the determined node; 
a shuffler configured to move intermediate data associated with the particular one of the plurality of buckets from 

a reducer configured to execute a reduce task.


          at least one processor, 
          at least one memory component; 
          at least one mapper configured to bucketize intermediate data associated with a node from a plurality of nodes into a plurality of buckets across each of the plurality of nodes; 
          a scheduler configured to determine a node from the plurality of nodes to execute a reduce task for a particular one of the plurality of buckets based upon a minimum shuffle cost calculation, and to schedule the reduce task for the particular one of the plurality of buckets on the determined node;
          a shuffler configured to move intermediate data associated with the particular one of the plurality of buckets from at the same time the intermediate data is sorted; and 
          a reducer configured to execute a reduce task.


In addition, instant claims 2-5 are contained in claims 2-5, respectively, of US 10,360,065 B2.
Claims 13 (which incorporates the limitations of claims 8 and 12 that it depends on) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,360,065 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below, instant claim 8 contains all of the limitations in claim 8 of US 10,360,065 B2.
INSTANT APPLICATION
US 10,360,065 B2
8. A method of scheduling a reduce task, comprising: 
          collecting bucketized data sizes for each of a plurality of buckets on a plurality of nodes; 
          calculating shuffle costs associated with moving intermediate data items in each of 
          for each of the buckets in the plurality of buckets, assigning a reduce task to one node of the plurality of nodes based on a minimum shuffle cost for moving the corresponding intermediate data items from other ones of the plurality of nodes to the one node; 
          shuffling the intermediate data items to the one node based on the assigned reduce task; and 
          


          










          executing the reduce task on the one node.

12. The method of claim 8 further comprising: sorting the intermediate data items for each bucket prior to executing the reduce task.  (Examiner Note: right hand column illustrates that sorting the immediate data step is performed before the executing the reduce task step)

13. The method of claim 12 wherein sorting is performed at the same time as the shuffling.

          collecting bucketized data sizes for each of a plurality of buckets on a plurality of nodes; 
          calculating shuffle costs associated with moving intermediate data items in each of 
          for each of the buckets in the plurality of buckets, assigning a reduce task to one node of the plurality of nodes based on a minimum shuffle cost for moving the corresponding intermediate data items from other ones of the plurality of nodes to the one node; 
          shuffling the intermediate data items to the one node based on the assigned reduce task; 
          












sorting the intermediate data items for each bucket at the same time as shuffling; and 
          executing the reduce task on the one node; 
          










          wherein the instruction to collect bucketized data sizes places a counter value for each of the plurality of buckets into a counter array.


Furthermore, instant claim 7 (which incorporates the limitations of claims 1, 2, and 6 that it depends on), 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,360,065 B2.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective date of the application to have a system or product to operate its method.
In addition, instant claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9-11 of U.S. Patent No. 10,360,065 B2.
In addition, instant claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-16 of U.S. Patent No. 10,360,065 B2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1
“at least one mapper configured to bucketize intermediate data associated with a node from a plurality of nodes into a plurality of buckets across each of the plurality of nodes;
a shuffler configured to move intermediate data associated with the particular one of the plurality of buckets from other nodes in the plurality of nodes to the determined node; and 
a reducer configured to execute a reduce task.” 
Claim 2
“a data collection engine configured to
a cost calculator configured to determine a shuffle cost associated with moving intermediate data associated with each of the plurality of buckets to each one of the plurality of nodes;”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (hereinafter Meng) (US 2013/0339965 A1) in view of Hu et al. (hereinafter Hu) (US 2015/0150017 A1).

As to claim 1, Meng teaches a system for scheduling reduce tasks, comprising: 
at least one processor (Processing Unit 16’) (Fig. 9), 
at least one memory component (Memory 28, RAM 30’, Cache 32’, or Storage System 34’) (Fig. 9); 
at least one mapper configured to bucketize intermediate data associated with a node from a plurality of nodes into a plurality of buckets across each of the plurality of nodes (Mappers generate intermediate data in key-value pairs that may be constantly spilled to disks after applying a quick-sort when the buffer overflows. These intermediate data are stored on the disks of the nodes that host the map tasks.) ([0026]; [0041]; [0043]; [0045]); 
a scheduler configured to determine a node from the plurality of nodes to execute a reduce task for a particular one of the plurality of buckets based upon a minimum shuffle cost calculation (minimize a total network cost of transferring intermediate data), and to schedule the reduce task for the particular one of the plurality of buckets on the determined node ([0025]; [0027]; [0036]); 
a shuffle phase to move intermediate data associated with the particular one of the plurality of buckets from other nodes in the plurality of nodes to the determined node ([0029]; [0038]; [0041]); and 
a reducer configured to execute a reduce task ([0036]).
([0033]; [0043]).  Meng and Hu are analogous art because they are both in the same field of endeavor of MapReduce processing and both attempting to solve the problem of optimizing shuffling.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Meng’s MapReduce processing such that it would include the teachings of Hu’s MapReduce framework, namely utilizes shuffler 140 to perform its shuffling, as taught and suggested in Hu.  The suggestion/motivation for doing so would have been to provide the predicted result of having a structure to optimally handle the intermediate data for the execution of reduce tasks (Hu: [0032]-[0033]).

As to claim 2, Hu teaches wherein the scheduler further comprises: a data collection engine configured to determine a number of intermediate data associated with each of the plurality of buckets on each of the plurality of nodes ([0004]-[0006]); a cost calculator (shuffle optimization program 300) configured to determine a shuffle cost associated with moving intermediate data associated with each of the plurality of buckets to each one of the plurality of nodes ([0033]; [0043]); and a task scheduler configured to determine a node/bucket location for the intermediate data in a bucket based upon the minimum shuffle cost calculation ([0033]; [0043]; [0018]).

As to claim 3, Hu teaches wherein the task scheduler determines the node/bucket location on a node basis ([0029]).

As to claim 4, Hu teaches wherein the task scheduler determines the node/bucket location on a bucket basis ([0008]).

As to claim 5, Hu teaches wherein the task scheduler determines the node/bucket location based upon an identification of an available node/bucket location having a lowest shuffle cost of all remaining node/bucket locations ([0033]; [0043]; [0018]).

As to claim 6, Hu teaches wherein the mapper is configured to provide to the scheduler a counter for each bucket of the plurality of buckets on a node that indicates a number of intermediate data placed in each of the plurality of buckets ([0005]; [0053]-[0055]).

As to claim 7, Hu teaches wherein the data collection engine is configured to place the received counter into a counter array ([0039]-[0045]).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 12, Meng teaches further comprising: sorting the intermediate data items for each bucket prior to executing the reduce task ([0026]).

As to claim 13, Meng teaches wherein sorting is performed at the same time as the shuffling ([0041]-[0042]).

As to claim 14, Hu teaches wherein collecting bucketized data sizes places a counter value for each of the plurality of buckets into a counter array ([0039]-[0045]).

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 12.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199